DAWKINS, District Judge.
Without finding it necessary to discuss the evidence in detail, I think it fairly appears that the deceased, Thomas J. Jones, was, within the meaning of the law, permanently and totally disabled at the time of his discharge from the Navy on July 1, 1919, which matured his war risk insurance policy in force at that time. I believe he was suffering with active pulmonary tuberculosis, which continued to progress to the time of his death, and, although he did a limited *339amount of work, it was not of a reasonably continuous nature and was done notwithstanding his condition was such that he should have been in a hospital and under the care of a physician. I further believe that the statement made in his application for compensation that he worked as a barber in Little Rock, Ark., was untrue for the record shows that he remained at his home near Rayville practically continuously from his discharge until the latter part of 1923 or early part of 1924, when he went to Houston, Tex.
My conclusion is that under this state of facts his insitrance was in force at the date of his death and the plaintiff is entitled to recover.
Rulings upon the requested findings of fact and law on behalf of the defendant have been noted on the margin thereof.
Proper decree should be presented.